The defendants' motion to dismiss or erase raises one question, to wit: whether the Home Owners' Loan Corporation is liable in a suit setting up such a cause of action as is pleaded in the complaint. It is the claim that because this action sounds in tort Congress has not given its consent to such suits against the defendant, the Home Owners' Loan Corporation.
The court's attention has been called to cases throughout the country in various district courts and state courts. The opinions have been in direct conflict on this question, the greater *Page 105 
number, perhaps, agreeing with the defendants' contention, whereas the better reasoned opinions, in this court's judgment, are in the minority. This conflict, however, has recently been settled by the decision of the United States Supreme Court in the case of Keifer  Keifer vs. Reconstruction Finance Corp.,83 L.Ed. 512, decided February 27, 1939. It is therein held that the conventional "to-sue-and-be-sued" clause found in the act of incorporation of the defendant permits suits whether sounding in tort or contract.
   This being so, the motion of the defendant is denied.